The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (2015/0188050) in view of Kuo et al. (7,671,355).Regarding claim 1, Kim et al. teach in figure 3 and related text a semiconductor device, comprising: 
a pore-type heater 24 having a center pore recess; 
a tapered structure (where element 28 is located) formed on the pore-type heater 24 and having a tip portion at least extending down to the center pore recess; 
wherein the pore-type heater further has a per-single-heater-dedicated, non-tapered-dual-walled-per-side containment layer 22 (since the two walls of layer 22 are located on both sides of the heater) confining volatile active material (bottom part of 28, 26 and 27) by two encapsulating adjacent non-tapered elements 16 which are adjacent to teach other, 
a first of the two encapsulating (the encapsulating material located to the right of heater 24) adjacent non-tapered elements fully encapsulating sides and a lower region of the volatile active material and 
a second of the two encapsulating adjacent non-tapered elements (the encapsulating material located to the left of heater 24) fully encapsulating only sides of the first of the two encapsulating adjacent non-tapered elements without contacting an area of the first of the two encapsulating adjacent non-tapered materials under the lower region

Regarding the claimed limitation of a per-single-heater-dedicated, non-tapered-dual-walled-per-side containment layer, if one does not accept that the two walls of layer 22 which are located on both sides of the heater can be called a per-single-heater-dedicated, non-tapered-dual-walled-per-side containment layer, then Kuo et al. teach in figure 10 and related text a per-single-heater-dedicated, non-tapered-dual-walled-per-side containment layer 61 since layer 61 comprises more than one layer.
Evidence for layer 61 comprising more than one layer is provided by Kuo et al. who explicitly recite in column 4, lines 63-67 that “The barrier layers 34, 44, 60 and 61 may each independently comprise metal such as titanium or tantalum, metal nitride such as titanium nitride, tantalum nitride, tungsten nitride, or titanium nitride aluminum, or a combination thereof” (emphasis added).
Kuo et al. and Kim et al. are analogous art because they are directed to heaters and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim et al. because they are from the same field of endeavor.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a dual walled containment layer, as taught by Kuo et al., in Kim et al.’s device in order to provide better protection top the active region.

Regarding claim 2, Kim et al. teach in figure 3 and related text that the pore-type heater is filled with at least two metals 26, 27 with a first metal of the at least two metals being the first of the two encapsulating adjacent elements.

Regarding claim 3, the combined device includes that at least two metals form a metallic heater structure comprising the first metal (see the dual walled containment layer of Kuo et al.) such that a majority of a current flow through the metallic structure is through the first metal due to a resistance differential between the first metal and the second metal.

Regarding claims 4-6, Kuo et al. and Kim et al. teach substantially the entire claimed structure, as applied to claim 1 above, except forming the first metal of Titanium Nitride and the second metal of Tantalum Nitride, and forming the at least two metals comprises Tantalum Nitride, and forming the at least two metals comprises Titanium Nitride.
It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the first metal of Titanium Nitride and the second metal of Tantalum Nitride, and to form the at least two metals comprises Tantalum Nitride, and to form the at least two metals comprises Titanium Nitride,
 in Kuo et al.’s device in order to adjust the current flow in the device.
Note that substitution of materials is not patentable even when the substitution is new and useful.  Safetran Systems Corp. v. Federal Sign & Signal Corp. (DC NIII, 1981) 215 USPQ 979.  

Regarding claim 7, Kim et al. teach in figure 3 and related text that the tapered structure is at least partially formed within a dielectric 16.

Regarding claim 8, Kim et al. teach in figure 3 and related text that the tapered structure has a V-shape.
Regarding claim 9, Kim et al. teach in figure 3 and related text the tip portion extends within the center pore recess.
Regarding claims 10-11, Kim et al. teach in figure 3 and related text that the volatile active material comprises Chalcogenide, and 
wherein the semiconductor device is a Phase Change Memory (PCM) device.

Regarding claim 12, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to use the semiconductor device of Kim et al. as a switching device in order to enhance the device capabilities.


Response to Arguments
	1.	Applicants argue that “Kuo shows a single barrier layer 61 and a dielectric layer 46 common to and in contact with other heaters and other adjacent elements, and not part of a dual-walled-per-side dedicated per heater pair as essentially recited in claim 1”. 
 
	1.	Kuo et al. explicitly recite in column 4, lines 63-67 that “The barrier layers 34, 44, 60 and 61 may each independently comprise metal such as titanium or tantalum, metal nitride such as titanium nitride, tantalum nitride, tungsten nitride, or titanium nitride aluminum, or a combination thereof” (emphasis added).  Therefore, Kuo et al. teach barrier layer 61 comprising a dual-walled-per-side containment layer.

2.	Applicants argue that “Kuo shows a single barrier layer 61 and a dielectric layer 46 common to and in contact with other heaters and other adjacent elements, and not part of a dual-walled-per-side dedicated per heater pair as essentially recited in claim 1”.    Applicants further argue that Kuo discloses that “both adjacent walls will be alongside and underneath the volatile material, in contrast to the construction recited in claim 1. That is, as shown in Figure 18 of the instant application and as claimed in claim 1, a first of the two encapsulating adjacent elements fully encapsulates sides and a lower region of the volatile active material while a second of the two of the two encapsulating adjacent elements fully encapsulating only sides of the first of the two encapsulating adjacent non-tapered elements without contacting an area of the first of the two encapsulating adjacent non-tapered materials under the lower region”. 
Applicants continue to argue that “Kuo shows tapered barrier layer 61, while the claims called for un-tapered encapsulating adjacent elements”. 

2.	Kuo is cited to only teach an artisan that a barrier layer can comprise two different materials, regardless of the shape of the barrier layer. 

3.	Applicants argue that one of ordinary skill in the art would not consider full dielectric layer 46 of Kuo to correspond to wall 710 in Figure 18”. 

3.	Although Kuo may teach a “full dielectric layer 46”, dielectric layer comprises a sidewall, as required by the claim.

4.	Applicants argue that “element 22 in Kim is single-sided, that is, one wall per side. In Kim, there is no twos sides 711, 812 per wall which are adjacent to each other. In contrast, in claim 1, as shown in Figure 18, there is a first wall element 711 adjacent to a side of the second wall element 812 and also adjacent to the bottom of the second wall element 812, of the two wall elements forming the dual-wall-per-side containment layer”.
4.	The claims are rejected over Kim et al. (2015/0188050) in view of Kuo et al. (7,671,355).  Even if Kim does not teach two encapsulating elements on each side of the active material, Kuo et al. teach two encapsulating elements on each side of the active material. 
Please note that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
6/5/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800